Citation Nr: 1443613	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include a herniated cervical spine disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1991 to March 1991, with additional active duty for training.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of any current cervical spine disorder.  The examiner was requested to render an opinion as to the whether it was at least as likely as not that any identified disability had its onset in service.  

In conjunction with the Board remand, the Veteran was afforded the requested examination in September 2012.  In the examination report, the examiner noted that according to the Veteran's history and insurance statements, the Veteran was admitted to Barnes Jewish Hospital in August 1991 and had a C5-6 posterior discectomy for a herniated disk.  It was indicated that the Veteran was to be totally disabled from her regular occupation from July 25, 1991, through September 24, 1991.  

The examiner indicated that based upon the objective records that were in the claims file, he could find no nexus correlation nor connection with the Veteran's military history and records provided in the claims file with the need for the Veteran's cervical spine surgery done in August 1991 after having been discharged from the Army.  He noted that should additional records become available, particularly those from the Department of Neurosurgery and/or Barnes Hospital concerning the Veteran's hospitalization, he would be glad to review them and amend his report.  

Records have been obtained from Barnes Jewish Hospital dated in 2001, but those records do not include records pertaining to treatment for the cervical spine disability identified as having taken place between July and September 1991.  The June 2005 RO letter asking for those records did not specify the 1991 treatment dates.  In addition, it does not appear that any attempts were made to obtain records from the physicians identified on the disability form.  

Based upon the VA examiner's statements, an attempt should be made to obtain treatment records from Barnes Jewish Hospital, including the Department of Neurosurgery, dated from July to September 1991, and all available records of Dr. Robert Kaniecki, and Dr. Chris Heffner, including those relating to the August 1991 surgery, and to associate them with the claims file.  

If additional records are obtained, the claim file should then be referred to the September 2012 VA examiner, with the examiner being requested to provide an amended opinion based upon the additionally obtained evidence. 

Accordingly, the case is REMANDED for the following action:

1.  After receiving proper authorization from the Veteran, obtain and associate with the claim file copies of all treatment records of the Veteran from Bard Jewish Hospital, Robert Kaniecki, M.D. and Chris Heffner, to include all treatment records related to the August 1991 cervical surgery and hospital records dated from July to September 1991.  

2.  If additional evidence is received, return the claims file to the September 2012 VA examiner with a request that he prepare an amended opinion taking into account the newly received evidence and discussing what impact, if any, the newly received evidence has on his previous opinion.  Complete detailed rationale is requested for any opinion that is rendered.  If the September 2012 VA examiner is not available, request that an additional VA examiner review the claims file, to include any newly added evidence, and render an opinion as to whether any current cervical spine disorder which is present is at least as likely as not (50 percent probability or greater) related to the Veteran's period of active service.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



